Citation Nr: 0829682	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for service connection for 
prostate cancer, due to Agent Orange/herbicide exposure.

2.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for service connection for 
left eye blindness.  

3.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for service connection for 
osteoporosis.  

4.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for service connection for 
bilateral peripheral neuropathy of the lower extremities.  


5.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for service connection for 
breathing problems, due to asbestos exposure.  

6.  Entitlement to Dependency and indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

7.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963, and from November 1965 to January 1983.  The 
veteran died in November 2005, and the veteran's widow is the 
appellant in these matters.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008 the appellant supplied testimony at a hearing 
conducted by the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of the hearing has been associated with 
the record.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
In that decision, the Court reversed and remanded a February 
20, 2004, Board decision that denied the appellant's claim 
for service connection for diabetes mellitus, with peripheral 
neuropathy, nephropathy, and retinopathy as a result of 
exposure to herbicides.  For purposes of applying the 
presumption of exposure to herbicides set forth under 38 
C.F.R. § 3.307(a)(6)(iii), the Court held that "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  VA appealed that decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  


To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed and remanded the Court's 2006 decision.  
The Haas stay, however, will continue to remain in effect in 
accordance with the terms of the Veterans Claims Court's 
order in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007), until 
such time as the Federal Circuit issues its mandate in Haas, 
or some other judicial action is taken regarding the stay.  

As will be discussed in further detail below, in light of the 
Board's determination that the veteran in this case stepped 
foot in the Republic of Vietnam, the appellant's instant 
claims on appeal are not subject to the Haas stay.

As to the above-mentioned issue concerning entitlement to 
service connection for the cause of the veteran's death, the 
Board notes that this issue was denied by the RO as part of 
the March 2006 rating decision.  The veteran expressed his 
disagreement in April 2006.  A letter was mailed to the 
appellant in April 2007 which informed her that this issue 
was affected by the recent Court decision in Haas, and that, 
as a result the specific claim was to be held in abeyance 
pending the outcome of the case.  As a result, the statement 
of the case (SOC) mailed to the appellant, also in April 
2007, did not include consideration of this issue.  If a 
claim has been placed in appellate status by the filing of a 
notice of disagreement (NOD), the Board must remand the claim 
to the RO for preparation of SOC as to that claim.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).


Therefore, in finding that the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death on appeal is not subject to the Haas stay, 
the Board is obligated to remand this issue.

The issue of entitlement to the cause of the veteran's death 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The veteran filed a claim in October 2005, seeking 
entitlement to service connection for prostate cancer, left 
eye blindness, osteoporosis, bilateral peripheral neuropathy 
of the lower extremities, and breathing problems.

3.  Evidence of record at the time of the veteran's death 
supported an award of service connection for prostate cancer.

4.  Evidence of record at the time of the veteran's death did 
not support an award of service connection for either left 
eye blindness, osteoporosis, bilateral peripheral neuropathy 
of the lower extremities, or breathing problems.  

5.  The veteran died in November 2005.  The death certificate 
showed that the immediate cause of death was prostate cancer 
due to or as a consequence of chronic osteomyelitis and 
chronic urinary tract infections.


6.  At the time of the veteran's death, he was not service-
connected for any disability (as part of this decision the 
Board grants service connection for prostate cancer for 
accrued benefits purposes).

7.  The veteran was not evaluated as being totally disabled 
from service-connected disability for 10 continuous years 
immediately preceding death, rated as being totally disabled 
continuously after his discharge from service in January 1983 
for a period of not less than 5 years immediately preceding 
death, or a former prisoner of war who died after September 
30, 1999.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
prostate cancer for purposes of accrued benefits are met.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.814(c)(1), 3.1000 (2007).

2.  The criteria for entitlement to service connection for 
left eye blindness for the purpose of accrued benefits have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5121; 38 C.F.R. §§ 3.159, 3.303, 3.1000.

3.  The criteria for entitlement to service connection for 
osteoporosis for the purpose of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5121; 38 C.F.R. §§ 3.159, 3.303, 3.1000.

4.  The criteria for entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities for 
the purpose of accrued benefits have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5121; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000.

5.  The criteria for entitlement to service connection for 
breathing problems for the purpose of accrued benefits have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5121; 38 C.F.R. §§ 3.159, 3.303, 3.1000.

6.  The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
lacks legal merit and must be denied as a matter of law.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In a January 2006 letter, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claim for entitlement to DIC compensation 
and for service-connected death benefits, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA.  A 
letter mailed to the appellant in November 2007 informed her 
of the information and evidence which was needed to 
substantiate her claims for accrued benefits and for DIC 
compensation under 38 U.S.C.A. § 1318.  The November 2007 
letter also provided notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
claims on appeal.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, including the veteran's medical records.  
Consequently, the Board finds that the VCAA provisions have 
been met.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

As explained below, in the present case, as concerning the 
issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, there is no legal basis upon which the 
benefits may be awarded and the appellant's claim must, 
regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

"Vietnam Veteran" Status

38 C.F.R. § 3.814 (2007) defines "Vietnam veteran" as a 
person who performed active military service in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, including "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.814(c)(1) (2007).

On a VA Form 21-526, submitted by the veteran in October 2005 
for the purpose of seeking entitlement to service connection 
benefits, he reported that he had been in Vietnam from June 
1, 1968, to April 1, 1968.

A DD Form 214 indicates that the veteran served in the United 
States Air Force from November 1965 to January 1983.  In 
excess of four years of foreign service was noted.  Another 
DD 214 also noted 4 years of total prior active service, 
October 1959 to October 1963.  No foreign service was 
reported as part of this period of active service.  He is 
also shown to have been awarded the Vietnam Service Medal.  
The award of an Air Force Commendation Medal shows that the 
veteran was stationed at the Royal Thai Air Force Base, in 
Thailand, from June 1968 to April 1969.  During the April 
2008 hearing, the appellant testified that while the veteran 
did not tell her he had had surgery in Vietnam, he did tell 
her he was in a hospital in Da Nang [Vietnam].  See page five 
of hearing transcript (transcript).  She also testified that 
her husband had a top secret clearance and that his duties 
included assisting "communications" during the Vietnam War.  
See pages five and six of transcript.  The veteran's DD Form 
214 reflects that his military occupation specialty (MOS) was 
air traffic control radar technician and electrical power 
production technician.

Following her April 2008 hearing the appellant submitted 
additional evidence to VA in support of her claims.  This 
evidence, received in May 2008, and accompanied by a waiver 
of initial RO consideration, consists of photocopies of 
letters mailed to her from her husband [the veteran] during 
his military service.  A letter, dated in November 1968, 
shows that the veteran told his wife that a sergeant had told 
him to "get my letter for the trip to Veit [sic] Nam so I 
can be on the plane going to Da Nang Thursday."  Another 
letter, dated 14 days later in November 1968, shows that the 
veteran informed his wife that he had traveled to Da Nang.  
The veteran is also shown to have informed his wife, as shown 
as part of a letter dated in December 1968, that he had been 
in Vietnam "just for one day."  

In determining whether the evidence in this case reflects 
that the veteran is a "Vietnam Veteran" as defined in 38 
C.F.R. § 3.814(c)(1) (2007), the Board notes that a similar 
definition is given in 38 C.F.R. § 3.307(a)(6)(iii) (2007), 
specifically applicable to claims relating to diseases 
associated with exposure to certain herbicide agents, and 38 
C.F.R. § 3.313(a) (2007), more generally applicable to claims 
based on service in Vietnam.  These provisions have been the 
subject of litigation in the wake of Haas v. Nicholson, 20 
Vet. App. 257 (2006), which held that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), "service in the Republic of 
Vietnam" will, in the absence of contradictory evidence, be 
presumed based upon the receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  While there is a stay at the Board 
on the adjudication of claims generally affected by Haas, 
pending the outcome of VA's appeal of this decision, the 
Board finds that a stay in this case need not be considered 
because the veteran meets the definition of a "Vietnam 
veteran" in 38 C.F.R. § 3.814(c)(1) (2007), for the 
following reasons.

First, the above-discussed evidence, in the opinion of the 
Board, goes to establish that the veteran in fact visited 
Vietnam.  The photocopies of letters supplied by the 
appellant appear to be authentic.  The time periods in which 
the veteran claims to have been in Vietnam are consistent 
with the overall evidentiary record, to include the dates set 
out as part of his October 2005 VA Form 21-526.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board must give the claimant the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).  See 
also 38 C.F.R. § 3.102 (2007).  Here, the Board finds that 
the evidence is at least approximately evenly balanced as to 
whether the veteran set foot in Vietnam and is therefore a 
"Vietnam veteran" under 38 C.F.R. § 3.814(c)(1) (2007).  
Thus, with reasonable doubt resolved in favor of the 
appellant on this issue, the Board finds that the veteran 
falls within this definition.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2007).

Accrued Benefits Claims

Factual Background

In March 2005, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, which 
indicated that he was claiming entitlement to service 
connection for prostate cancer (due to herbicide exposure), 
left eye blindness, osteoporosis, and bilateral peripheral 
neuropathy of the lower extremities.  The veteran also 
claimed to have breathing problems (due to exposure to 
asbestos).  The veteran further reported service in Vietnam 
from June 1968 to April 1969.  

The appellant asserts that she is entitled to accrued 
benefits because the veteran had appeals pending at the time 
of his death for entitlement to service connection for the 
above-cited disorders.  

Review of the voluminous amount of service medical records on 
file shows that neither a prostate disorder, left eye 
disorder, osteoporosis, or bilateral peripheral neuropathy 
was diagnosed in the course of the veteran's military 
service.  While decreased breath sounds were clinically 
observed in the course of the veteran's August 1982 
retirement examination, a disorder which could in any manner 
be considered as that of a breathing-type disorder was not 
diagnosed in service.  

A Certificate of Death reveals the veteran died in October 
2005 as a result of prostate cancer due to or as a 
consequence of chronic osteomyelitis and chronic urinary 
tract infections.

Also of record are numerous private medical records.  While 
some of these treatment records show treatment provided the 
veteran for prostate cancer, left eye disorders, 
osteomyelitis (not osteoporosis) and pulmonary edema, these 
records were all associated with the record in December 2005, 
following the veteran's November 2005.  Hence, they may not 
be considered by the Board in its adjudication of the accrued 
benefits claims.  See 38 C.F.R. § 3.1000(a).  

Laws and Regulations

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

Although the appellant's claims for accrued benefits are 
separate from the claims the veteran filed prior to his 
death, accrued benefit claims are "derivative of" those 
claims.  By statute, the appellant takes the veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).

For a claimant to prevail in her accrued benefits claim, the 
record must show the following:  (1) the appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the veteran had a 
claim pending at the time of his death (see 38 U.S.C.A. 
§§ 5101(a), 5121(a) (West Supp. 2008); Jones v. West, 136 
F.3d 1299 (Fed. Cir. 1998)); (3) the veteran would have 
prevailed on his claim if he had not died (Id.); and (4) the 
claim for accrued benefits was filed within one year of the 
veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c)).

Ass noted, an accrued benefits claim is, under the law, 
derivative of, and separate from, the veteran's claims.  
Jones, 136 F.3d at 1300 (holding that a survivor 's accrued 
benefits claim derives from the fact that the veteran had a 
claim pending at date of death).  Hence, in connection with 
its consideration of this appeal, the Board will adjudicate 
the claims of entitlement to service connection for prostate 
cancer, left eye blindness, osteoporosis, bilateral 
peripheral neuropathy of the lower extremities, and breathing 
problems for accrued benefit purposes on the basis of the 
evidence that was actually or constructively of record at the 
time of the veteran's death in November 2005.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

Prostate Cancer

The Board finds that the veteran would have prevailed on his 
claim if he had not died.  The veteran claimed entitlement to 
service connection for prostate cancer as a result of 
herbicide exposure.  He reported being treated for same in a 
private facility.  Prostate cancer is shown to have been the 
immediate cause of the veteran's death as reported on the 
November 2005 Certificate of Death.  As found above, the 
Board has here determined that the veteran was in Vietnam and 
the veteran's exposure to herbicides is conceded.  Finally, 
the Board notes that prostate cancer which the veteran had 
been diagnosed with and was the immediate cause of his death 
is listed as one of the diseases for which presumptive 
service connection is warranted based on exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  The Board finds, 
resolving any reasonable doubt in favor of the appellant, 
that service connection for prostate cancer is warranted for 
purposes of accrued benefits.

Left Eye Blindness, Osteoporosis, Bilateral Peripheral 
Neuropathy of the Lower Extremities, and Respiratory Problems

Based on the evidence of record at the time of the veteran's 
death, the Board finds that service connection for none of 
the above-cited four disorders, on an accrued basis, is 
warranted.  In this regard, there was no evidence of record 
at the time of his death that the veteran had any of these 
listed disorders in service, or that he had peripheral 
neuropathy which was compensably disabling within the 
requisite time frame.  See 38 C.F.R. § 3.309(e).  More 
importantly, there was no positive nexus evidence and the 
fact that more than 20 years separates the veteran's service 
discharge in 1983 from the time he submitted his claim in 
2005.  As noted, while private medical records have been 
associated with the record, which pertain to some of his 
claimed disorders, as these records were associated with the 
record after the veteran's November 2005 death, they cannot 
be considered in the adjudication of these claims.  

Accordingly, the Board finds that the preponderance of the 
competent medical evidence of record at the time of the 
veteran's death was against the claims, and as such the 
claims of entitlement to accrued benefits for left eye 
blindness, osteoporosis, bilateral peripheral neuropathy of 
the lower extremities, and breathing problems must be denied.

DIC under the Provisions of 38 U.S.C.A. § 1318

As noted, the veteran separated from his second period of 
service in January 1983 and died in November 2005.  He died 
as a result of prostate cancer due to or as a consequence of 
chronic osteomyelitis and chronic urinary tract infections.  
In December 2005, the appellant filed a claim seeking 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.

VA law provides that even if the veteran's death was not due 
to a service-related condition, dependency and indemnity 
compensation benefits are payable under certain specific 
circumstances if the veteran was in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability which had been totally disabling for a 
specified period of time:  (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3) the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318.

The implementing regulation is at 38 C.F.R. § 3.22 (2007) (as 
previously amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000) (the 
effective date of the VA regulation prohibiting 
"hypothetical entitlement").  Although VA has established 
that "hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318, in Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the Court determined that the theory of 
hypothetical entitlement should be applied on a limited 
basis; i.e., only to claims pending on the date of the change 
of 38 C.F.R. § 3.22, January 21, 2000.  In this case, there 
was no claim pending for DIC benefits claimed under the 
provisions of 38 U.S.C.A. § 1318 on January 21, 2000.  Thus, 
hypothetical entitlement is not for application.

Evaluating this claim under applicable law, the Board notes 
that at the time of the veteran's death, he was not service 
connected for any disability.  The Board does parenthetically 
observe that pursuant to this decision service connection, on 
an accrued basis, has been granted for prostate cancer.  
However, the effective date for such award cannot be earlier 
than the date of claim filed by the veteran, which was in 
October 2005.  Thus such disability could not be rated by VA 
as totally disabling for a continuous period of at least 10 
years immediately preceding death or was continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty.  
Additionally, the veteran was not a former prisoner of war 
who died after September 30, 1999.

Further, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. 
§ 3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation is shown or alleged to be applicable in the 
present case.

Consequently, dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 are not warranted.  
There has been no allegation of clear and unmistakable error 
in any prior decision, nor has the appellant identified any 
other basis for granting this claim.  The facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for prostate cancer for the 
purposes of accrued benefits is granted.

Entitlement to service connection for left eye blindness, 
osteoporosis, bilateral peripheral neuropathy of the lower 
extremities, and breathing problems is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

As noted above, the appellant has filed a NOD with the 
originating agency's March 2006 rating decision, which, in 
pertinent part, denied service connection for the cause of 
the veteran's death.  As the appellant has not been provided 
an SOC in response to the NOD, a remand is required for the 
issuance of an SOC on this issue.  Manlincon, supra.  

The Board parenthetically here observes, and urges the RO to 
take note, that it has determined that the veteran did in 
fact have Vietnam service.  Thus the Haas stay does not 
apply.

Accordingly, the case is REMANDED for the following action:

The RO should again consider the issue of 
service connection for the cause of the 
veteran's death.  Should such continue to 
be adverse to the appellant, the RO 
should issue an SOC to the appellant and 
her representative.  They should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.  If 
the appellant perfects an appeal with 
respect to this matter, the RO should 
ensure that any indicated development is 
completed before the case is returned to 
the Board.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


